Judgment of the County Court, Dutchess County, convicting defendant of the crime of manslaughter in the second degree, and *918sentencing him to Sing Sing Prison for an indeterminate term of seven and one-half years minimum and fifteen years maximum, unanimously affirmed. No opinion. Present — Lewis, P. J., Carswell, Adel, Sneed and Wenzel, JJ. The People of the State of New York ex rel. Robert E. Dineen, Superintendent of Insurance of the State of New York, as Liquidator of the Lawyers Westchester Mortgage and Title Company, Appellant, against Cornelius T.